NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                         SEP 21 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

SERGIO PEREZ HERNANDEZ,                           No.   14-73155

               Petitioner,                        Agency No. A077-332-232

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2016**

Before:        HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

      Sergio Perez Hernandez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.

We grant the petition for review and remand.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Perez Hernandez submitted with his BIA appeal brief a police report

corroborating his immigration court testimony that he was the victim of a domestic

violence incident. Based on the BIA’s statement in footnote three of its decision,

the BIA ignored the police report and appears to mistakenly believe Perez

Hernandez was convicted in the incident. Accordingly, we remand for the BIA to

consider this evidence in the first instance. See Singh v. Gonzales, 494 F.3d 1170,

1172 (9th Cir. 2007) (“The BIA is obligated to consider and address in its entirety

the evidence submitted by a petitioner, and where its failure to do so could have

affected its decision, remand is appropriate.” (internal quotation marks and citation

omitted)).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    14-73155